Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The items lined through were not found and thus not considered. The items NOT lined through or initialed WERE CONSIDERED however as noted.

Specification
It was noted in the written specification that this instant application is a division of application 15/489,449. However, it is unclear to the examiner what particular drawings and part of the specification this instant application is drawn to cover as there does not appear to be a specific restriction in the parent case this divisional application is in response to. The examiner requests clarification as to which specific figures and parts of the specification this instant application is meant to cover.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krupyshev (US 2008/0056856; US 9,117,859).
 	Re claim 1, Krupyshev (see the patent version for cited figures, columns & lines cited) teaches a substrate processing apparatus (generally 10) comprising: a frame (generally figure 1, 4-4C); a transfer apparatus (generally 26) connected to the frame, the transfer apparatus having at least two forearm links (generally 26A,B; UA,UB) rotatably coupled about respective elbow axes (generally ZA,ZB), at least one end effector (EA,EB) rotatably coupled to each of the at least two forearm links about a respective wrist axis (generally WA,WB); and a two degree of freedom drive system (generally 28) operably connected to the at least two forearm links for effecting extension and retraction of each the at least one end effector wherein the at least one end effector of one of the at least two forearm links is arranged at an angle relative to the at least one end effector of another of the at least two forearm links.
Krupyshev mentions two degrees of freedom, the arms may have any desired arrangement with more or fewer degrees of freedom and more or fewer arm links (column 4, lines 42-44) and likewise the drive may have any suitable arrangement (column 5, lies 9-14, 55-65, column 6 lines 2-4, 29-30). Upper arms with forearms and end effectors with varied synchronizing, angling and slaved link variety are taught and well known in the art. It would have been obvious to one of ordinary skill in the art prior to the filing/invention to have modified Krupyshev as claimed in order to achieve the suitability taught in the reference to best handle varied situational needs in production, available spacing and processing.
 	Re claim 2, Krupyshev teaches at least two substrate holding locations (generally PMA,PMB, figures 1,1A,4-4C) connected to the frame and arranged at an angle relative to one another (column 8, lines 31-32; column 5, lines 56-57) and any relative angles, layouts, constructions and movements such as claimed. It would have been obvious to one of ordinary skill in the art prior to the filing/invention to have modified Krupyshev as claimed in order to achieve the suitability taught in the reference to best handle varied situational needs in production, available spacing and processing.
 	Re claim 3 , Krupyshev as already modified teaches a drive system (generally 28, column 5, lines 9-10,56-57,65; column 4, lines 42-44, 56-57; column 8, lines 41-47) wherein each of the at least two forearm links are coupled to a common drive axis (generally Z) of the drive system so that each of the at least two forearm links rotate in unison about the respective elbow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krupyshev (US 8,008,884) teaches (generally figure 15) having end effectors (generally 2004RE) slaved to the upper arm (generally 2004RU) is known.
Hofmeister (US 8,267,636) teaches (generally figure 15) it is already known to have end effectors (generally 210C’) slaved to the upper arm (generally 1402’).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652